Case: 21-20493     Document: 00516451432          Page: 1    Date Filed: 08/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 29, 2022
                                   No. 21-20493
                                                                       Lyle W. Cayce
                                                                            Clerk
   Ralph Matthews,

                                                                        Plaintiff,

                                       versus

   Home Depot USA, Incorporated,

                                          Defendant—Appellee/Cross-Appellant,

                                       versus

   Stanley Access Technologies, L.L.C.,

                                          Defendant—Appellant/Cross-Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CV-1643


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20493     Document: 00516451432           Page: 2   Date Filed: 08/29/2022




                                    No. 21-20493


          This case concerns the interpretation under Georgia law of an
   indemnity provision in a Maintenance Service Agreement (“MSA”)
   between Stanley Access Technologies (“Stanley”) and Home Depot.
   Plaintiff Ralph Matthews fell and was injured at a Home Depot in Houston,
   Texas, when the store’s automatic doors closed on him and his walker.
   Matthews filed suit against Home Depot and Stanley for negligently
   maintaining the door.
          Pursuant to the indemnity provision in the MSA, Home Depot
   demanded Stanley indemnify and defend it in the lawsuit. Stanley refused,
   asserting an exception. Home Depot then crossclaimed against Stanley for
   breach of contract based on its failure to defend. The district court granted
   summary judgment in favor of Home Depot on the breach of contract claim,
   and Stanley appealed. We AFFIRM. Home Depot requested appellate
   attorneys’ fees, and we REMAND for that purpose only.
                                         I.
          This is a diversity case. The district court had jurisdiction over the
   underlying lawsuit under 28 U.S.C. § 1332 and supplemental jurisdiction
   over the indemnity claim under 28 U.S.C. § 1367. We have appellate
   jurisdiction over Stanley’s timely appeal under 28 U.S.C. § 1291. We review
   the district court’s grant of summary judgment de novo. St. Paul Fire &
   Marine Ins. Co. v. Green Tree Fin. Corp., 249 F.3d 389, 391 (5th Cir. 2001).
   Summary judgment is appropriate “if the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law.” FED. R. CIV. P. 56(a). Under the MSA, Georgia law
   applies to the interpretation of the indemnity provision, which we also review
   de novo. See Mid-Continent Cas. Co. v. Chevron Pipe Line Co., 205 F.3d 222,
   225–26 (5th Cir. 2000).




                                         2
Case: 21-20493        Document: 00516451432           Page: 3     Date Filed: 08/29/2022




                                       No. 21-20493


                                            II.
            The relevant indemnity provision requires Stanley to defend and
   indemnify Home Depot from a claim arising from or related to Stanley’s
   work. But there is an exception if the claim arose out of Home Depot’s “sole
   negligence.” The relevant provision states (with emphasis added):
            To the maximum extent allowed by law, [Stanley] . . . shall
            indemnify, defend, and hold harmless Home Depot . . . from
            and against any and all claims or allegations . . . liabilities and
            damages (collectively, “Claims”), including reasonable
            attorneys’ fees, court costs and other expenses incurred in
            responding to such Claims that [Home Depot] may suffer or
            incur arising out of or related to (a) the death or injury to any
            person . . . which resulted or is alleged to have resulted from
            any acts or omissions of [Stanley] . . . in performing the
            Services; except to the extent such portion of any Claim is directly
            and solely caused by the negligence or willful misconduct of [Home
            Depot].
            The obligation to indemnify for damages and the obligation to defend
   against third-party suits are separate and distinct duties. See Nationwide Mut.
   Fire Ins. Co. v. Somers, 591 S.E.2d 430, 433–34 (Ga. Ct. App. 2003) (per
   curiam). In insurance contract indemnity provisions under Georgia law (and
   the law of many other states), the scope of an insurer’s duty to defend is
   determined by looking to the “eight corners” of the plaintiff’s complaint and
   the contract. See, e.g., Penn-Am. Ins. Co. v. Disabled Am. Veterans, Inc., 490
   S.E.2d 374, 376 (Ga. 1997). That is, the duty to defend is triggered if the
   allegations in the complaint—even if completely meritless—encompass
   conduct covered by the relevant indemnity provision. Id.; see also BBL-
   McCarthy, LLC v. Baldwin Paving Co., 646 S.E.2d 682, 685 (Ga. Ct. App.
   2007).




                                             3
Case: 21-20493       Document: 00516451432            Page: 4      Date Filed: 08/29/2022




                                       No. 21-20493


          The district court held that, in Georgia, insurance-law principles
   apply with equal force to non-insurance indemnity provisions like the one at
   issue here. Accordingly, because Matthews sued both Stanley and Home
   Depot for negligence—rather than pursuing Home Depot as solely
   negligent—the sole-negligence exception did not apply to the duty to
   defend, 1 and Stanley’s refusal to defend Home Depot was not justified.
          Stanley urges that the district court erred in its determination because
   Georgia does not apply the insurance-law eight corners rule to non-insurance
   contracts.    Per Stanley, its duty to defend is only triggered after an
   adjudication establishing that Home Depot was not solely negligent. We
   disagree.
          Georgia courts consistently apply insurance-law principles and the
   eight corners rule when analyzing the duty to defend in non-insurance
   indemnity provisions. See, e.g., Fayette Cnty. Nursing Home, LLC v. PRI X-
   Ray, LLC, 801 S.E.2d 116, 119–20 (Ga. Ct. App. 2017); JNJ Found.
   Specialists, Inc. v. D.R. Horton, Inc., 717 S.E.2d 219, 222–23 (Ga. Ct. App.
   2011) (physical precedent only). Georgia courts also invoke this “well-
   established rule” when interpreting non-insurance sole-negligence clauses
   specifically. See Bruce v. Georgia-Pacific, LLC, 757 S.E.2d 192, 197–98 (Ga.
   Ct. App. 2014) (holding that, under Georgia law, indemnitor was excused
   from its duty to defend where the underlying suit alleged sole negligence
   against the indemnitee); see also Georgia-Pacific, LLC v. Hornady Truck Line,
   Inc., No. 07-CV-159, 2009 WL 484629, at *4 (N.D. Miss. Feb. 26, 2009)
   (same). We see no reason to depart from this consistent practice.



          1
            Home Depot settled the negligence case with Matthews during the jury trial and
   does not seek to recover indemnification of the settlement amount; accordingly, we need
   not address that issue.




                                             4
Case: 21-20493        Document: 00516451432             Page: 5      Date Filed: 08/29/2022




                                         No. 21-20493


           Stanley suggests that insurance-law principles cannot apply to non-
   insurance indemnity provisions because insurance indemnity provisions are
   construed in favor of the insured, while non-insurance indemnity provisions
   are construed against the indemnitee. But Georgia courts have recognized as
   much and still apply the eight corners rule to non-insurance indemnity
   provisions. See BBL-McCarthy, 646 S.E.2d at 687–88. This argument is
   accordingly unavailing.
           In sum, we agree with the district court’s conclusion that because
   Home Depot was not alleged to have been solely negligent, the MSA’s sole-
   negligence exception did not apply, and Stanley was required to defend
   Home Depot in the underlying litigation. We AFFIRM the judgment and,
   per Home Depot’s request, 2 REMAND solely for the purpose of allowing
   the district court to make the initial determination and award of appellate
   attorneys’ fees to Home Depot.




           2
             We treat Home Depot’s request for appellate attorneys’ fees made in its appellee
   brief as a petition under 5th Circuit Rule 47.8. See ATOM Instrument Corp. v.
   Petroleum Analyzer Co., L.P., 969 F.3d 210, 218–19, 218 n.1 (5th Cir. 2020).




                                               5